Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification is objected to since it does not mention the reference characters 304 and 306 (Fig. 3), and 504 and 506 (Figs. 5). The specification mentions the term “microprocessor”, which is not consistent with the term “microcontroller”, as cited in claim 9. A consistency of terminologies need to be maintained.

Claims 11-4, 6, 9, 10 are objected to because of the following informalities: Claim 1, the term “a means of.....” should be corrected to --means for.....--”. The term “at least two light source” should be corrected to -- at least two light sources-- (in plural). The term “microcontroller”, as cited in claim 9 is not consistent with that of the specification. The specification instead discloses “microprocessor”. A consistency of terminologies need to be maintained. Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a) because (1) they fail to show reference character 502 as mentioned in the specification (page 9, last paragraph), as described in the 

Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over McWithey et al (USPgPub 2015/0081168, of record) in view of Haest (2013/0148369, of record).
As to claim 1, McWithey et al disclose applicant’s claimed headlight assembly (for automobile) including:
at least one primary light source (54);
means for determining an orientation of the automobile ( para. 0003), the means of determining the orientation being configured to generate a first signal when the orientation of the automobile is varied,
a control unit (paras. 0019, 0020) configured to receive and condition the first signal to produce a conditioned signal; and
at least two secondary light sources (210, 212, 214) positioned on either side of the primary light source, wherein at least one of the at least two secondary light source is actuated by the conditioned signal transmitted from the control unit.
McWithey et al do not disclose means for determining an orientation of a steering assembly of the automobile, the means of determining the orientation of the steering device being 
Haest discloses applicant’s claimed headlight assembly including means for determining an orientation of a steering assembly of the automobile (Fig. 1, paras. 0025, 0075, 0077 etc.), the means of determining the orientation of the steering device would generate a suitable signal when the orientation of the steering device is varied.
Therefore, it would have been obvious to one of ordinary skill in the art to provide McWithey et al’s headlight including the means for determining orientation of a steering assembly for generate a suitable signal when the orientation of the steering device is varied.
As to method claim 10, since McWithey et al’s disclosed headlight assembly includes all limitations/features as mentioned above, McWithey et al is considered to disclose a method of illuminating the headlight assembly, as recited in applicant’s method claim 11.
	As to claims 2-5 and 11-14, from the context of McWithey et al’s specification, it can be realized that the at least one of the two secondary light sources is actuated when orientation of automobile or steering is varied.
As to claim 6, McWithey et al disclose the means for orientation of the automobile as (at least para. 0050).

As to claim 9, McWithey et al disclose microcontroller (para. 0045).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879